Exhibit 10.7

SECOND AMENDMENT TO LEASE

THIS SECOND AMENDMENT TO LEASE (this “Second Amendment”) is made as of
September 23, 2020, by and between ARE-MA REGION NO. 58, LLC, a Delaware limited
liability company (“Landlord”), and RELAY THERAPEUTICS, INC., a Delaware
corporation (“Tenant”).

RECITALS

A. Landlord and Tenant are now parties to that certain Lease Agreement dated as
January 10, 2018, as amended by that certain First Amendment to Lease dated as
of November 12, 2019 (as amended, the “Lease”). Pursuant to the Lease, Tenant
leases certain premises consisting of approximately 44,807 rentable square feet
(“Original Premises”) in that certain building located as 399 Binney Street,
Cambridge, Massachusetts (the “Building”). The Original Premises are more
particularly described in the Lease. Capitalized terms used herein without
definition shall have the meanings defined for such terms in the Lease.

B. Landlord and Tenant desire, subject to the terms and conditions set forth
below, to amend the Lease to, among other things, expand the size of the
Original Premises by adding approximately 1,824 rentable square feet of space on
the first floor of the Building, as shown on Exhibit A attached to this Second
Amendment (collectively, the “Expansion Premises”).

NOW, THEREFORE, in consideration of the foregoing Recitals, which are
incorporated herein by this reference, the mutual promises and conditions
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Landlord and Tenant hereby agree
as follows:

 

1.

Expansion Premises. In addition to the Original Premises, commencing on the
Expansion Premises Commencement Date (as defined below), Landlord leases to
Tenant, and Tenant leases from Landlord, the Expansion Premises.

 

2.

Delivery of Expansion Premises. The “Expansion Premises Commencement Date” shall
be October 1, 2020. Landlord shall deliver the Expansion Premises to Tenant in
vacant and broom clean condition on the Expansion Premises Commencement Date.
The “Expansion Premises Rent Commencement Date” shall be the date that is 6
months after the Expansion Premises Commencement Date. Upon request of Landlord,
Tenant shall execute and deliver a written acknowledgment of the Expansion
Premises Commencement Date, the Expansion Premises Rent Commencement Date and
the expiration date in a form substantially similar to the form of the
“Acknowledgement of Expansion Premises Commencement Date” attached hereto as
Exhibit C; provided, however, Tenant’s failure to execute and deliver such
acknowledgment shall not affect Landlord’s rights hereunder. As used herein, the
terms “Tenant Improvements” and “Substantially Completed” shall have the
meanings set forth for such terms in the work letter attached hereto as Exhibit
B (“Expansion Premises Work Letter”).

Except as set forth in this Second Amendment and the Expansion Premises Work
Letter: (i) Tenant shall accept the Expansion Premises in their condition as of
the Expansion Premises Commencement Date; (ii) Landlord shall have no obligation
for any defects in the Expansion Premises; and (iii) Tenant’s taking possession
of the Expansion Premises shall be conclusive evidence that Tenant accepts the
Expansion Premises and that the Expansion Premises were in good condition at the
time possession was taken. Any occupancy of the Expansion Premises by Tenant
before the Expansion Premises Commencement Date shall be subject to all of the
terms and conditions of the Lease, excluding the obligation to pay Base Rent and
Operating Expenses.

For the period of 90 consecutive days after the Expansion Premises Rent
Commencement Date, Landlord shall, at its sole cost and expense (which shall not
constitute an Operating Expense), be responsible for any repairs that are
required to be made to the Building Systems serving the Expansion Premises,
unless Tenant or any Tenant Party was responsible for the cause of such repair,
in which case Tenant shall pay the cost.

 

 

LOGO [g24902g21p16.jpg]

  Copyright © 2005, Alexandria Real Estate Equities, Inc. ALL RIGHTS RESERVED.
Confidential and Proprietary – Do Not Copy or Distribute. Alexandria and the
Alexandria Logo are registered trademarks of Alexandria Real Estate Equities,
Inc.

1



--------------------------------------------------------------------------------

Tenant agrees and acknowledges that, except as otherwise expressly set forth in
this Second Amendment, neither Landlord nor any agent of Landlord has made any
representation or warranty with respect to the condition of all or any portion
of the Expansion Premises, and/or the suitability of the Expansion Premises for
the conduct of Tenant’s business, and Tenant waives any implied warranty that
the Expansion Premises are suitable for the Permitted Use.

 

3.

Premises; Rentable Area of Premises. Commencing on the Expansion Premises
Commencement Date, the defined terms “Premises” and “Rentable Area of Premises”
on page 1 of the Lease shall be deleted in their entirety and replaced with the
following:

“Premises: That portion of the Building containing approximately 46,631 rentable
square feet, consisting of (i) the entire second floor of the Building
containing approximately 43,824 rentable square feet (the “Second Floor Space”),
(ii) a portion of the 4th floor containing approximately 983 rentable square
feet (the “Fourth Floor Premises”), and (iii) a portion of the 1st floor
containing approximately 1,824 rentable square feet (the “Expansion Premises”),
all as shown on Exhibit A.”

“Rentable Area of Premises: 46,631 sq. ft.”

As of the Expansion Premises Commencement Date, Exhibit A to the Lease shall be
amended to include the Expansion Premises as shown on Exhibit A attached to this
Second Amendment.

 

4.

Base Rent.

a. Original Premises. Tenant shall continue to pay Base Rent with respect to the
Original Premises as provided for under the Lease through the Expiration Date
(as defined below).

b. Expansion Premises. Commencing on the Expansion Premises Rent Commencement
Date, Tenant shall pay Base Rent with respect to the Expansion Space in the
amount of $75.00 per rentable square foot of the Expansion Premises per year. On
each anniversary of the Expansion Premises Rent Commencement Date, (each, an
“Expansion Premises Adjustment Date”), Base Rent payable with respect to the
Expansion Premises shall be increased by multiplying the Base Rent payable with
respect to the Expansion Premises immediately before such Expansion Premises
Adjustment Date by 3% and adding the resulting amount to the Base Rent payable
with respect to the Expansion Premises immediately prior to such Expansion
Premises Adjustment Date.

c. Additional Tenant Improvement Allowance. In addition to the Tenant
Improvement Allowance (as defined in the Expansion Premises Work Letter),
Landlord shall, subject to the terms of the Expansion Premises Work Letter, make
available to Tenant the Additional Tenant Improvement Allowance (as defined in
the Expansion Premises Work Letter). Commencing on the Expansion Premises Rent
Commencement Date and continuing thereafter on the first day of each month
during the Base Term, Tenant shall pay the amount necessary to fully amortize
the portion of the Additional Tenant Improvement Allowance actually funded by
Landlord, if any, in equal monthly payments with interest at a rate of 7.5% per
annum over the remaining Base Term plus an additional 2 year period, which
interest shall begin to accrue on the date that Landlord first disburses such
Additional Tenant Improvement Allowance or any portion(s) thereof. Any of the
Additional Tenant Improvement Allowance and applicable interest remaining unpaid
as of the expiration or earlier termination of the Lease shall be paid to
Landlord in a lump sum at the expiration or earlier termination of this Lease.

 

 

LOGO [g24902g21p16.jpg]

  Copyright © 2005, Alexandria Real Estate Equities, Inc. ALL RIGHTS RESERVED.
Confidential and Proprietary – Do Not Copy or Distribute. Alexandria and the
Alexandria Logo are registered trademarks of Alexandria Real Estate Equities,
Inc.

2



--------------------------------------------------------------------------------

5.

Tenant’s Share. Commencing on the Expansion Premises Rent Commencement Date, the
defined term “Tenant’s Share” on page 1 of the Lease shall be deleted in its
entirety and replaced with the following:

“Tenant’s Share: 28.19%”

Notwithstanding anything to the contrary contained in the Lease, commencing on
the Expansion Premises Commencement Date, Tenant shall commence paying for
electricity furnished to the Expansion Premises.

 

6.

Base Term. Commencing on the Expansion Premises Commencement Date, the defined
term “Base Term” on page 1 of the Lease shall be deleted in its entirety and
replaced with the following:

“Base Term. Commencing on (i) the Commencement Date with respect to the Original
Premises, and (ii) the Expansion Premises Commencement Date with respect to the
Expansion Premises, and ending, with respect to the entire Premises, on
April 30, 2029 (the “Expiration Date”).

 

7.

Permitted Use. The Expansion Premises shall be used for office and related uses
consistent with the character of the Project and otherwise in compliance with
the provisions of Section 7 of the Lease.

 

8.

Parking. Commencing on the Expansion Premises Rent Commencement Date, subject to
the terms of Section 10 of the Lease, in addition to Tenant’s Parking
Allocation, Tenant shall have the right, in common with other tenants of the
Project to use 2 additional parking spaces in the OKS Garage (or another parking
facility in close proximity to the OKS Garage (i.e., being within 0.25 miles of
the OKS Garage)), which parking spaces shall be located in those areas
designated for non-reserved parking, subject in each case to Landlord’s rules
and regulations and Tenant’s payment of the Monthly Parking Changes with respect
to each parking space.

 

9.

Brokers. Landlord and Tenant each represents and warrants that it has not dealt
with any broker, agent or other person (collectively, “Broker”) in connection
with the transaction reflected in this Second Amendment and that no Broker
brought about this transaction, other than Newmark Knight Frank. Landlord and
Tenant each hereby agrees to indemnify and hold the other harmless from and
against any claims by any Broker, other than Newmark Knight Frank, claiming a
commission or other form of compensation by virtue of having dealt with Tenant
or Landlord, as applicable, with regard to this Second Amendment.

 

10.

OFAC. Tenant and all beneficial owners of Tenant are currently (a) in compliance
with and shall at all times during the Term of the Lease remain in compliance
with the regulations of the Office of Foreign Assets Control (“OFAC”) of the
U.S. Department of Treasury and any statute, executive order, or regulation
relating thereto (collectively, the “OFAC Rules”), (b) not listed on, and shall
not during the term of the Lease be listed on, the Specially Designated
Nationals and Blocked Persons List, Foreign Sanctions Evaders List, or the
Sectoral Sanctions Identification List, which are all maintained by OFAC and/or
on any other similar list maintained by OFAC or other governmental authority
pursuant to any authorizing statute, executive order, or regulation, and (c) not
a person or entity with whom a U.S. person is prohibited from conducting
business under the OFAC Rules.

 

11.

Miscellaneous.

a. This Second Amendment is the entire agreement between the parties with
respect to the subject matter hereof and supersedes all prior and
contemporaneous oral and written agreements and discussions. This Second
Amendment may be amended only by an agreement in writing, signed by the parties
hereto.

 

 

LOGO [g24902g21p16.jpg]

  Copyright © 2005, Alexandria Real Estate Equities, Inc. ALL RIGHTS RESERVED.
Confidential and Proprietary – Do Not Copy or Distribute. Alexandria and the
Alexandria Logo are registered trademarks of Alexandria Real Estate Equities,
Inc.

3



--------------------------------------------------------------------------------

b. This Second Amendment is binding upon and shall inure to the benefit of the
parties hereto, and their respective successors and assigns.

c. This Second Amendment may be executed in 2 or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument. Counterparts may be delivered via facsimile,
electronic mail (including pdf or any electronic signature process complying
with the U.S. federal ESIGN Act of 2000) or other transmission method and any
counterpart so delivered shall be deemed to have been duly and validly delivered
and be valid and effective for all purposes. Electronic signatures shall be
deemed original signatures for purposes of this Second Amendment and all matters
related thereto, with such electronic signatures having the same legal effect as
original signatures.

d. Except as amended and/or modified by this Second Amendment, the Lease is
hereby ratified and confirmed and all other terms of the Lease shall remain in
full force and effect, unaltered and unchanged by this Second Amendment. In the
event of any conflict between the provisions of this Second Amendment and the
provisions of the Lease, the provisions of this Second Amendment shall prevail.
Whether or not specifically amended by this Second Amendment, all of the terms
and provisions of the Lease are hereby amended to the extent necessary to give
effect to the purpose and intent of this Second Amendment.

[Signatures are on next page]

 

 

 

LOGO [g24902g21p16.jpg]

  Copyright © 2005, Alexandria Real Estate Equities, Inc. ALL RIGHTS RESERVED.
Confidential and Proprietary – Do Not Copy or Distribute. Alexandria and the
Alexandria Logo are registered trademarks of Alexandria Real Estate Equities,
Inc.

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Second Amendment as of
the day and year first above written.

 

TENANT:

RELAY THERAPEUTICS, INC.,

a Delaware corporation

By:    

/s/ Brian Adams

Print Name: Brian Adams

Title: General Counsel LANDLORD:

ARE-MA REGION NO. 58, LLC,

a Delaware limited liability company

  By:  

ALEXANDRIA REAL ESTATE EQUITIES, LP.,

a Delaware limited partnership,

managing member

    By:    

ARE-QRS CORP.,

a Maryland corporation,

general partner

        By:    

/s/ Kristen Childs

    Print Name:                 Kristen Childs                        

Title:                           Vice President                    

                                   RE Legal Affairs                  

 

 

LOGO [g24902g21p16.jpg]

  Copyright © 2005, Alexandria Real Estate Equities, Inc. ALL RIGHTS RESERVED.
Confidential and Proprietary – Do Not Copy or Distribute. Alexandria and the
Alexandria Logo are registered trademarks of Alexandria Real Estate Equities,
Inc.

5



--------------------------------------------------------------------------------

EXHIBIT A

Expansion Premises

 

399 Binney Street    Cambridge, MA    Exhibit A 1st Floor   

 

LOGO [g24902dspstmp006.jpg]

 

 

LOGO [g24902g21p16.jpg]

  Copyright © 2005, Alexandria Real Estate Equities, Inc. ALL RIGHTS RESERVED.
Confidential and Proprietary – Do Not Copy or Distribute. Alexandria and the
Alexandria Logo are registered trademarks of Alexandria Real Estate Equities,
Inc.



--------------------------------------------------------------------------------

EXHIBIT B

Expansion Premises Work Letter

THIS EXPANSION PREMISES WORK LETTER (this “Expansion Premises Work Letter”) is
made by and between ARE-MA REGION NO. 58, LLC, a Delaware limited liability
company (“Landlord”), and RELAY THERAPEUTICS, INC., a Delaware corporation
(“Tenant”), and is attached to and made a part of that certain Lease Agreement
dated as of January 10, 2018, as amended by that certain First Amendment to
Lease dated of November 12, 2019, and as further amended by that certain Second
Amendment to Lease dated as of even date herewith (the “Second Amendment”)(as
amended, the “Lease”), by and between Landlord and Tenant. Any initially
capitalized terms used but not defined herein shall have the meanings given them
in the Lease.

1. General Requirements.

(a) Tenant’s Authorized Representative. Tenant designates Joy Fletcher
(“Tenant’s Representative”) as the only person authorized to act for Tenant
pursuant to this Expansion Premises Work Letter. Landlord shall not be obligated
to respond to or act upon any request, approval, inquiry or other communication
(“Communication”) from or on behalf of Tenant in connection with this Expansion
Premises Work Letter unless such Communication is in writing from Tenant’s
Representative. Tenant may change Tenant’s Representative at any time upon not
less than 5 business days advance written notice to Landlord. Neither Tenant nor
Tenant’s Representative shall be authorized to direct Landlord’s contractors in
the performance of Landlord’s Work (as hereinafter defined).

(b) Landlord’s Authorized Representative. Landlord designates Mike Carli and
Zach Amdur (either such individual acting alone, “Landlord’s Representative”) as
the only persons authorized to act for Landlord pursuant to this Expansion
Premises Work Letter. Tenant shall not be obligated to respond to or act upon
any request, approval, inquiry or other Communication from or on behalf of
Landlord in connection with this Expansion Premises Work Letter unless such
Communication is in writing from Landlord’s Representative. Landlord may change
either Landlord’s Representative at any time upon not less than 5 business days
advance written notice to Tenant. Landlord’s Representative shall be the sole
persons authorized to direct Landlord’s contractors in the performance of
Landlord’s Work.

(c) Architects, Consultants and Contractors. Landlord and Tenant hereby
acknowledge and agree that the architect (the “Tl Architect”) for the Tenant
Improvements (as defined in Section 2(a) below), the general contractor and any
subcontractors for the Tenant Improvements shall be selected by Tenant, subject
to Landlord’s approval, which approval shall not be unreasonably withheld,
conditioned or delayed. Landlord shall be named a third party beneficiary of any
contract entered into by Tenant with the Tl Architect, any consultant, any
contractor or any subcontractor, and of any warranty made by any contractor or
any subcontractor.

2. Tenant Improvements.

(a) Tenant Improvements Defined. As used herein, “Tenant Improvements” shall
mean all improvements to the Expansion Premises desired by Tenant of a fixed and
permanent nature. Other than funding the Tenant Improvement Allowance (as
defined below) as provided herein, Landlord shall not have any obligation
whatsoever with respect to the finishing of the Expansion Premises for Tenant’s
use and occupancy.

(b) Tenant’s Space Plans. Tenant shall deliver to Landlord schematic drawings
and outline specifications (the “Space Plans”) detailing Tenant’s requirements
for the Tenant Improvements. Not more than 10 days thereafter, Landlord shall
deliver to Tenant the written objections, questions or comments of Landlord and
the Tl Architect with regard to the Space Plans. Tenant shall cause the Space
Plans to be revised to address such written comments and shall resubmit said
drawings to Landlord for approval within 10 days thereafter. Such process shall
continue until Landlord has approved the Space Plans.

 

 

LOGO [g24902g21p16.jpg]

  Copyright © 2005, Alexandria Real Estate Equities, Inc. ALL RIGHTS RESERVED.
Confidential and Proprietary – Do Not Copy or Distribute. Alexandria and the
Alexandria Logo are registered trademarks of Alexandria Real Estate Equities,
Inc.



--------------------------------------------------------------------------------

(c) Working Drawings. Tenant shall cause the Tl Architect to prepare and deliver
to Landlord for review and comment construction plans, specifications and
drawings for the Tenant Improvements (“Tl Construction Drawings”), which Tl
Construction Drawings shall be prepared substantially in accordance with the
Space Plans. Tenant shall be solely responsible for ensuring that the Tl
Construction Drawings reflect Tenant’s requirements for the Tenant Improvements.
Landlord shall deliver its written comments on the Tl Construction Drawings to
Tenant not later than 10 business days after Landlord’s receipt of the same;
provided, however, that Landlord may not disapprove any matter that is
consistent with the Space Plans. Tenant and the Tl Architect shall consider all
such comments in good faith and shall, within 10 business days after receipt,
notify Landlord how Tenant proposes to respond to such comments. Any disputes in
connection with such comments shall be resolved in accordance with Section 2(d)
hereof. Provided that the design reflected in the Tl Construction Drawings is
consistent with the Space Plans, Landlord shall approve the Tl Construction
Drawings submitted by Tenant. Once approved by Landlord, subject to the
provisions of Section 4 below, Tenant shall not materially modify the Tl
Construction Drawings except as may be reasonably required in connection with
the issuance of the Tl Permit (as defined in Section 3(a) below).

(d) Approval and Completion. If any dispute regarding the design of the Tenant
Improvements is not settled within 10 business days after notice of such dispute
is delivered by one party to the other, Tenant may make the final decision
regarding the design of the Tenant Improvements, provided (i) Tenant acts
reasonably and such final decision is either consistent with or a compromise
between Landlord’s and Tenant’s positions with respect to such dispute,
(ii) that all costs and expenses resulting from any such decision by Tenant
shall be payable out of the Tl Fund (as defined in Section 5(d) below), and
(iii) Tenant’s decision will not affect the base Building, structural components
of the Building or any Building Systems (in which case Landlord shall make the
final decision). Any changes to the Tl Construction Drawings following
Landlord’s and Tenant’s approval of same requested by Tenant shall be processed
as provided in Section 4 hereof.

3. Performance of the Tenant Improvements.

(a) Commencement and Permitting of the Tenant Improvements. Tenant shall
commence construction of the Tenant Improvements upon obtaining and delivering
to Landlord a building permit (the “Tl Permit”) authorizing the construction of
the Tenant Improvements consistent with the Tl Construction Drawings approved by
Landlord. The cost of obtaining the Tl Permit shall be payable from the Tl Fund.
Landlord shall assist Tenant in obtaining the Tl Permit. Prior to the
commencement of the Tenant Improvements, Tenant shall deliver to Landlord a copy
of any contract with Tenant’s contractors (including the Tl Architect), and
certificates of insurance from any contractor performing any part of the Tenant
Improvement evidencing industry standard commercial general liability,
automotive liability, “builder’s risk”, and workers’ compensation insurance.
Tenant shall cause the general contractor to provide a certificate of insurance
naming Landlord, Alexandria Real Estate Equities, Inc., and Landlord’s lender
(if any) as additional insureds for the general contractor’s liability coverages
required above.

(b) Selection of Materials, Etc. Where more than one type of material or
structure is indicated on the Tl Construction Drawings approved by Tenant and
Landlord, the option will be within Tenant’s reasonable discretion if the matter
concerns the Tenant Improvements, and within Landlord’s sole and absolute
subjective discretion if the matter concerns the structural components of the
Building or any Building System.

(c) Tenant Liability. Tenant shall be responsible for correcting any
deficiencies or defects in the Tenant Improvements.

(d) Substantial Completion. Tenant shall substantially complete or cause to be
substantially completed the Tenant Improvements in a good and workmanlike
manner, in accordance with

 

 

LOGO [g24902g21p16.jpg]

  Copyright © 2005, Alexandria Real Estate Equities, Inc. ALL RIGHTS RESERVED.
Confidential and Proprietary – Do Not Copy or Distribute. Alexandria and the
Alexandria Logo are registered trademarks of Alexandria Real Estate Equities,
Inc.



--------------------------------------------------------------------------------

the Tl Permit subject, in each case, to Minor Variations and normal “punch list”
items of a non-material nature which do not interfere with the use of the
Premises (“Substantial Completion” or “Substantially Complete”). Upon
Substantial Completion of the Tenant Improvements, Tenant shall require the Tl
Architect and the general contractor to execute and deliver, for the benefit of
Tenant and Landlord, a Certificate of Substantial Completion in the form of the
American Institute of Architects (“AIA”) document G704. For purposes of this
Expansion Premises Work Letter, “Minor Variations” shall mean any modifications
reasonably required: (i) to comply with all applicable Legal Requirements and/or
to obtain or to comply with any required permit (including the Tl Permit); (ii)
to comport with good design, engineering, and construction practices which are
not material; or (iii) to make reasonable adjustments for field deviations or
conditions encountered during the construction of the Tenant Improvements.

4. Changes. Any changes requested by Tenant to the Tenant Improvements after the
delivery and approval by Landlord of the Space Plans, shall be requested and
instituted in accordance with the provisions of this Section 4 and shall be
subject to the written approval of Landlord, which approval shall not be
unreasonably withheld, conditioned or delayed.

(a) Tenant’s Request for Changes. If Tenant shall request changes (“Changes”),
Tenant shall request such Changes by notifying Landlord in writing in
substantially the same form as the AIA standard change order form (a “Change
Request”), which Change Request shall detail the nature and extent of any such
Change. Such Change Request must be signed by Tenant’s Representative. Landlord
shall review and approve or disapprove such Change Request within 5 business
days thereafter, provided that Landlord’s approval shall not be unreasonably
withheld, conditioned or delayed.

(b) Implementation of Changes. If Landlord approves such Change, Tenant may
cause the approved Change to be instituted. If any Tl Permit modification or
change is required as a result of such Change, Tenant shall promptly provide
Landlord with a copy of such Tl Permit modification or change.

5. Costs.

(a) Budget For Tenant Improvements. Before the commencement of construction of
the Tenant Improvements, Tenant shall obtain a detailed breakdown, by trade, of
the costs incurred or that will be incurred, in connection with the design and
construction of the Tenant Improvements (the “Budget”), and deliver a copy of
the Budget to Landlord for Landlord’s approval, which shall not be unreasonably
withheld or delayed. The Budget shall be based upon the Tl Construction Drawings
approved by Landlord. The Budget shall include a payment to Landlord of
administrative rent (“Administrative Rent”) equal to 3% of the Tl Allowance (as
hereinafter defined) for monitoring and inspecting the construction of the
Tenant Improvements, which sum shall be payable from the Tl Fund.

(b) Tl Allowance. Landlord shall provide to Tenant a tenant improvement
allowance (collectively, the “Tl Allowance”) as follows:

1. a “Tenant Improvement Allowance” in the maximum amount of $115.00 per
rentable square foot in the Expansion Premises, which is included in the Base
Rent set forth in the Lease; and

2. an “Additional Tenant Improvement Allowance” in the maximum amount of $50.00
per rentable square foot in the Expansion Premises, to the extent used, result
in Additional Rent as provided in Section 4(c) of the Second Amendment.

The Tl Allowance shall be disbursed in accordance with this Expansion Premises
Work Letter. Tenant shall have no right to the use or benefit (including any
reduction to or payment of Base Rent) of any portion of the Tl Allowance not
required for the construction of (i) the Tenant Improvements described in the Tl
Construction Drawings approved pursuant to Section 2(c) or (ii) any Changes
pursuant to Section 4. Tenant shall have no right to any portion of the Tenant
Improvement Allowance that is not disbursed before the last day of the 12th
month after the Expansion Premises Commencement Date. Any portion of

 

 

LOGO [g24902g21p16.jpg]

  Copyright © 2005, Alexandria Real Estate Equities, Inc. ALL RIGHTS RESERVED.
Confidential and Proprietary – Do Not Copy or Distribute. Alexandria and the
Alexandria Logo are registered trademarks of Alexandria Real Estate Equities,
Inc.



--------------------------------------------------------------------------------

the Additional Tenant Improvement Allowance not disbursed in connection with the
Tenant Improvements before the last day of the 12th month after the Expansion
Premises Expiration Date may be used by Tenant toward the cost of Alterations in
the Premises constructed pursuant to Section 12 of the Lease through the last
day of the 24th month after the Expansion Premises Commencement Date. Tenant
shall have no right to any portion of the Additional Tenant Improvement
Allowance that is not disbursed before the last day of the 24th month after the
Expansion Premises Commencement Date.

(c) Costs lncludable in Tl Fund. The Tl Fund shall be used solely for the
payment of design, permits and construction costs in connection with the
construction of the Tenant Improvements, including, without limitation, the cost
of electrical power and other utilities used in connection with the construction
of the Tenant Improvements, the cost of preparing the Space Plans and the Tl
Construction Drawings, all costs set forth in the Budget and the cost of Changes
(collectively, “Tl Costs”). Notwithstanding anything to the contrary contained
herein, the Tl Fund shall not be used to purchase any furniture, personal
property or other non-Building system materials or equipment, including, but not
be limited to, Tenant’s voice or data cabling.

(d) Excess Tl Costs. Landlord shall have no obligation to bear any portion of
the cost of any of the Tenant Improvements except to the extent of the Tl
Allowance. If at any time and from time-to-time, the remaining Tl Costs under
the Budget exceed the remaining unexpended Tl Allowance (“Excess Tl Costs”),
monthly disbursements of the Tl Allowance shall be made in the proportion that
the remaining Tl Allowance bears to the outstanding Tl Costs under the Budget,
and Tenant shall fund the balance of each such monthly draw. For purposes of any
litigation instituted with regard to such amounts, those amounts required to be
paid by Tenant will be deemed Rent under the Lease. The Tl Allowance and Excess
Tl Costs are herein referred to as the “Tl Fund.” Notwithstanding anything to
the contrary set forth in this Section 5(d), Tenant shall be fully and solely
liable for Tl Costs and the cost of Minor Variations in excess of the Tl
Allowance.

(e) Funding Requisition; Reconciliation; Timely Payment. During the course of
design and construction of the Tenant Improvements, subject to the terms of
Section 5(d). Landlord shall reimburse Tenant for Tl Costs once a month against
a draw request in Landlord’s standard form, containing evidence of payment of
such Tl Costs by Tenant and such certifications, lien waivers (including a
conditional lien release for each progress payment and unconditional lien
releases for the prior month’s progress payments), inspection reports and other
matters as Landlord customarily obtains, to the extent of Landlord’s approval
thereof for payment, no later than 30 days following receipt of such draw
request. Upon completion of the Tenant Improvements (and prior to any final
disbursement of the Tl Fund), Tenant shall deliver to Landlord: (i) sworn
statements setting forth the names of all contractors and first tier
subcontractors who did the work and final, unconditional lien waivers from all
such contractors and first tier subcontractors; (ii) as-built plans (one copy in
print format and two copies in electronic CAD format) for such Tenant
Improvements; (iii) a certification of substantial completion in Form AIA G704;
(iv) a certificate of occupancy for the Expansion Premises; and (v) copies of
all operation and maintenance manuals and warranties affecting the Expansion
Premises.

6. Tenant Access.

(a) Consents. Whenever consent or approval of either party is required under
this Expansion Premises Work Letter, that party shall not unreasonably withhold,
condition or delay such consent or approval, except as may be expressly set
forth herein to the contrary.

(b) Modification. No modification, waiver or amendment of this Expansion
Premises Work Letter or of any of its conditions or provisions shall be binding
upon Landlord or Tenant unless in writing signed by Landlord and Tenant.

(c) No Default Funding. In no event shall Landlord have any obligation to fund
any portion of the Tenant Improvement Allowance during any period that Tenant is
in Default under the Lease.

 

 

LOGO [g24902g21p16.jpg]

  Copyright © 2005, Alexandria Real Estate Equities, Inc. ALL RIGHTS RESERVED.
Confidential and Proprietary – Do Not Copy or Distribute. Alexandria and the
Alexandria Logo are registered trademarks of Alexandria Real Estate Equities,
Inc.



--------------------------------------------------------------------------------

Exhibit C

Acknowledgment of Expansion Premises Commencement Date

This ACKNOWLEDGMENT OF EXPANSION PREMISES COMMENCEMENT DATE is made this ___ day
of _______ , ___ , between ARE-MA REGION NO. 58, LLC, a Delaware limited
liability company (“Landlord”), and RELAY THERAPEUTICS, INC., a Delaware
corporation (“Tenant”), and is attached to and made a part of the Lease
Agreement dated as of January 10, 2018, as amended by that certain First
Amendment to Lease dated of November 12, 2019, and as further amended by that
certain Second Amendment to Lease dated ______ , 20__ (as amended, the “Lease”),
by and between Landlord and Tenant. Any initially capitalized terms used but not
defined herein shall have the meanings given them in the Lease.

Landlord and Tenant hereby acknowledge and agree, for all purposes of the Lease,
that the Expansion Premises Commencement Date is _______ , __ , Expansion
Premises Rent Commencement Date is _______ , __ , and the termination date of
the Base Term of the Lease shall be midnight on April 30, 2029. In case of a
conflict between the terms of the Lease and the terms of this Acknowledgment of
Expansion Premises Commencement Date, this Acknowledgment of Expansion Premises
Commencement Date shall control for all purposes.

IN WITNESS WHEREOF, Landlord and Tenant have executed this ACKNOWLEDGMENT OF
EXPANSION PREMISES COMMENCEMENT DATE to be effective on the date first above
written.

 

TENANT:

RELAY THERAPEUTICS, INC.,

a Delaware corporation

By:      

Print Name: ______________________________________

Title: ____________________________________________ LANDLORD:

ARE-MA REGION NO. 58, LLC,

a Delaware limited liability company

  By:  

ALEXANDRIA REAL ESTATE EQUITIES, LP.,

a Delaware limited partnership,

managing member

    By:    

ARE-QRS CORP.,

a Maryland corporation,

general partner

        By:    

___________________________________

    Print Name: _____________________________    

Title: __________________________________

 

 

LOGO [g24902g21p16.jpg]

  Copyright © 2005, Alexandria Real Estate Equities, Inc. ALL RIGHTS RESERVED.
Confidential and Proprietary – Do Not Copy or Distribute. Alexandria and the
Alexandria Logo are registered trademarks of Alexandria Real Estate Equities,
Inc.